Citation Nr: 9900174	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for 
dermatophytosis, hands and feet, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1955 to 
October 1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a disability rating in 
excess of 10 percent for dermatophytosis.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms of his 
dermatophytosis of the hands and feet are more severely 
disabling than currently evaluated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports 
assignment of a 30 percent disability rating for the 
veterans dermatophytosis, hands and feet.


FINDINGS OF FACT

1.  The veterans claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veterans dermatophytosis is characterized by scaling 
on the lower extremities, including the ankles, 
depigmentation, constant itching, and intermittent lesions on 
the feet with exudation.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for dermatophytosis of the hands 
and feet, and VA has satisfied its duty to assist him in 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a 30 percent disability rating, and no 
higher, for the veterans dermatophytosis of the hands and 
feet have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.118, Diagnostic 
Code 7813-7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

In 1962, the veteran was granted service connection for 
dermatophytosis of the hands and feet.  In July 1962, October 
1962, January 1963, July 1963, July 1964, and September 1964, 
he was hospitalized for this condition at the VA Hospital in 
New Orleans.  Upon VA examination in 1965, the veteran had 
lichenification, scaliness, and hyperpigmentation, primarily 
over the ankles.  Diagnoses were chronic contact dermatitis 
with superimposed lichen simplex chronicus and tinea pedis, 
minimal involvement.  The veteran was again hospitalized for 
his skin condition in September 1968.

The veterans VA treatment records between 1982 and 1990 
showed complaints of an itchy rash on the feet.  The 
objective findings primarily were hyperpigmented areas of the 
feet and ankles.  In 1985, it was noted that the veteran had 
prurigo nodularis on his shins, chronic lichen simplex, and 
chronic fungal infection of both feet. 

In March 1997, the veteran filed a claim for an increased 
rating.  Upon VA examination in April 1997, he complained of 
itching of both lower extremities around the ankles.  He 
stated that he rubs both ankles with the other heel.  He also 
had itching of the feet and sometimes of the hands.  
Examination showed erratic xerosis with scaling and some 
dispigmentation on both lower extremities.  There was 
hyperkeratosis on both feet and web space involvement, but 
there was no erythema.  KOH was positive.  There was some 
xerosis and scaling on both hands.  The veteran had been 
diagnosed with xerotic eczema, pruritus of both lower 
extremities, tinea mannum, and tinea pedis.  Treatment 
consisted of an ointment for his ankles and a cream for his 
hands and feet.  He also had to soak his feet twice a day for 
ten minutes.

In July 1997, the veteran had a personal hearing.  He 
testified that the itching of his ankles was constant.  He 
had to be careful because the skin condition spread to his 
hands if he scratched his feet.  He had sores on his feet 
that contained pus, and these sores occurred approximately 
three times per year.  He stated he had swelling of the 
ankles and feet and could not walk when that happened.  At 
the hearing, a doctor looked at the veterans feet and stated 
that there was evidence on both feet of long-standing 
irritation of the skin that resulted in softening of the 
outer skin thus allowing it to be easily infected and easily 
traumatized.  There were areas on the veterans right foot 
that were showing evidence of a condition that might be 
described as dermatophytic lesions, that were hardened and 
crusted, and likely would eventually exude fluid, including 
pus.  There was also discoloration of the skin.  The doctor 
stated that through long periods of infection and irritation 
of the skin, it was fragile to trauma of any type.

The RO obtained the veterans VA treatment records covering 
the period March 1996 to January 1998.  In February 1997, he 
complained of dry, itchy skin on both legs.  Examination 
showed the skin of his lower legs was very xerotic.  The 
diagnosis was asteatotic eczema.  He was prescribed a cream.  
In May 1997, he complained of itching over the left medial 
ankle and lower extremities.  He also complained of burning 
and stinging of his feet.  Examination showed 
hypopigmentation of the medial ankle with light edema of both 
lower legs.  There was also mild onychodystrophy.  The 
examiner concluded that the veteran had dysesthesia of the 
feet, which was most likely secondary to diabetic neuropathy.  
The veteran also had stasis dermatitis secondary to edema of 
the lower extremities.  He was told to elevate his legs to 
reduce the peripheral edema.  In early October 1997, it was 
noted that the veteran was followed by Dermatology for very 
dry skin on the lower legs.  Irregular and thickened toenails 
were noted.  There were no foot ulcers and no sign of tinea 
pedis, and the diagnoses did not include a skin disorder.  In 
late October 1997, examination showed reticulated 
hypopigmentation of both lower extremities without erosions 
or ulceration.  There was no edema.  The diagnosis was stasis 
dermatitis.


II. Legal Analysis

The veteran has submitted a well-grounded claim, that is, a 
plausible claim, in that he has complained of increased 
problems with his service-connected skin condition.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (a claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened).  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veterans disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran a VA examination 
and a personal hearing in accordance with his request.  The 
veteran has not referenced the existence of any additional 
medical records that the RO has not obtained.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veterans entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veterans favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veterans disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veterans service-connected dermatophytosis of the hands 
and feet is evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7813-7806 (1998).  The regulations indicate that, unless 
otherwise provided, diagnostic codes 7807 through 7819 are 
rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Under Diagnostic Code 7806 for eczema, a 10 percent 
disability rating is warranted for exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
In order to warrant a 30 percent evaluation, the evidence 
would have to show constant exudation or itching, extensive 
lesions, or marked disfigurement.

The evidence is at least in equipoise as to whether the 
criteria for a 30 percent disability rating for the veterans 
service-connected dermatophytosis of the hands and feet have 
been met.  There is no medical evidence indicating that he 
has any scarring or marked disfigurement from his 
dermatophytosis of the hands and feet.  Although the veteran 
experiences lesions on his feet approximately three times per 
year with exudation, these lesions are not extensive, nor is 
the exudation constant.  However, the veteran testified that 
he experiences constant itching, particularly around the 
ankles, and his testimony is credible in light of the 
objective findings of record.  

There is medical evidence of record that raises the 
possibility that the symptoms affecting the skin of the 
veterans lower extremities may be attributable, in part, to 
non-service connected disorders, such as diabetes, peripheral 
edema, and asteatotic (xerotic) eczema.  However, there is 
also evidence to connect it to his service-connected fungal 
infection, and his KOH was positive on his most recent VA 
examination, indicating that fungal infection is still a 
factor.

Therefore, according the benefit of reasonable doubt to the 
veteran, and in view of his complaints of constant itching, 
the criteria for assignment of a 30 percent disability rating 
have been met.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998).

The Board also considered assigning the veteran a higher 
disability rating.  Under Diagnostic Code 7806, a 50 percent 
disability rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  There is no 
medical evidence showing ulceration or extensive exfoliation 
of the veterans hands or feet.  Although there is evidence 
of crusting of the lesions on his right foot, there is no 
evidence of systemic or nervous manifestations as a result of 
his service-connected skin disorder.  The use of and in 
the rating criteria indicates that the veteran must meet 
these criteria as well in order to receive a 50 percent 
disability rating.  Cf. Drosky v. Brown, 10 Vet. App. 251, 
255 (1997).  There is no evidence showing that the condition 
of the veterans hands or feet is exceptionally repugnant.  
Therefore, the preponderance of the evidence is against 
assignment of a 50 percent disability rating for 
dermatophytosis under Diagnostic Code 7806.



ORDER

A 30 percent rating for dermatophytosis of the hands and feet 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
